Citation Nr: 0021819	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gout as secondary 
to treatment for hypertension.

2.  Entitlement to an increased evaluation for residuals of 
postoperative reconstruction of the left Achilles tendon, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to June 
1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1995, March 1997, and April 
1998 by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that, in a statement received in May 1995, 
the veteran asserted that medicine prescribed in 1989 or 1990 
by a VA physician for his service-connected hypertension had 
caused an increase in uric acid and gout.  In the rating 
decision of August 1995 and in a statement of the case issued 
in February 1996, the RO stated the issue as entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
gout as a result of VA medical treatment.  However, in a 
supplemental statement of the case issued in April 1998, the 
RO stated the issue as entitlement to service connection for 
gout as secondary to medication taken for service-connected 
hypertension, and provided the regulations concerning 
secondary service connection.  In order for the veteran to be 
entitled to compensation under 38 U.S.C.A. § 1151, the 
competent evidence would have to show that medication 
prescribed by a VA physician caused gout.  In order for the 
veteran to be entitled to service-connected compensation on a 
secondary basis, the competent evidence would only have to 
show that medication prescribed by any physician, VA or 
private, either caused or aggravated gout.  Any claim under 
38 U.S.C.A. § 1151 would thus be included in a secondary 
service connection claim.  The Board, therefore, finds that 
the issues on appeal are as stated above.  



FINDINGS OF FACT

1.  There is no competent medical evidence that medication 
prescribed for hypertension caused or aggravated gout.  

2.  Residuals of postoperative reconstruction of the left 
Achilles tendon are primarily manifested by swelling, 
tenderness and pain on use; the disability is more productive 
of moderately severe than moderate impairment.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for gout 
as secondary to treatment for hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation of 20 percent, but no 
more, for residuals of postoperative reconstruction of the 
left Achilles tendon are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.73, Diagnostic 
Code 5311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection Claim

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may also be granted 
for the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
claimant cannot meet this merely and simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Claims for secondary service connection must 
be well grounded.  Libertine v. Brown, 9 Vet. App. 521 
(1996).

The veteran has contended that Maxzide, a medication 
prescribed at the VA outpatient clinic in Lawton, Oklahoma, 
in 1989 or 1990 for his service-connected hypertension caused 
him to develop gout.  At a personal hearing before the 
undersigned in June 2000, he testified that:  He had gout 
only in his right big toe; the medication which he received 
at the VA outpatient clinic which caused gout was 
discontinued, and another medicine was prescribed; 
thereafter, he continued to have attacks of gout, for which 
he was still taking allopurinol.

At a VA examination in late August 1990, the veteran's blood 
pressure was 170/110.  He indicated that he had been informed 
four years earlier that he had high blood pressure and he had 
been taking Calan, but ran out of the medicine two days 
earlier.  The impression was hypertension.  A rating decision 
in September 1990 granted service connection for 
hypertension.  

The veteran was seen at the VA outpatient clinic, Lawton, 
Oklahoma, for the first time on October 15, 1990.  At that 
time, he stated that he had been taking Calan and Zyloprim, 
but had taken no medicine for two weeks.  Zyloprim 
(allopurinol) reduces the production of uric acid.  
Physicians' Desk Reference 1282 (53rd ed., 1999) (PDR).  
There is no indication in the record who prescribed 
allopurinol for the veteran prior to October 15, 1990.  The 
PDR also states:  Hyperuricemia may be primary, as in gout, 
or secondary to diseases including leukemia, multiple 
myeloma, and psoriasis; gout is a metabolic disorder which is 
characterized by hyperuricemia and resultant deposition of 
monosodium urate in the tissues, particularly the joints and 
kidneys; the etiology of this hyperuricemia is the 
overproduction of uric acid in relation to the patient's 
ability to excrete it.  PDR 1282.  

In early November 1990, at the VA outpatient clinic, the 
physician identified by the veteran prescribed Maxzide to 
treat his hypertension.  Maxzide is a diuretic, 
antihypertensive drug product.  PDR 773 (54th ed., 2000).  
The PDR also states that:  Hyperuricemia may occur or acute 
gout may be precipitated in certain patients receiving 
thiazide therapy."  PDR 774.  (Emphasis supplied).  

In October 1991, the veteran indicated to another physician 
at the VA outpatient clinic that he was taking allopurinol 
regularly, but not taking Maxzide regularly.  Maxzide was 
discontinued, and the veteran was instructed to take another 
medication for hypertension.  Between November 1990, when 
Maxzide was prescribed, and October 1991, when it was 
discontinued, there were no laboratory studies of the 
veteran's uric acid level, and no clinical finding by a VA 
physician that he had gout.

The veteran was seen at a VA outpatient clinic in November 
1993.  At that time, his uric acid level was 11.2 (a VA 
laboratory study report indicates that the reference range 
for uric acid is 3 to 8 mg/dl.)  He was off allopurinol.  The 
diagnosis was "gout?"  In February 1995, the veteran 
complained of a gout flare-up, and the diagnosis was recent 
gout, right first metatarsophalangeal (MTP) joint, stay on 
allopurinol.  

At a VA joints examination in May 1995, the veteran was 
taking medication for hypertension and was also taking 
allopurinol.  On examination, the MTP joint of the right 
hallux was more prominent superomedially than the left one; 
it was 1 plus tender.  The impression was history of gout, 
rule out degenerative joint disease of the MTP joint of the 
right big toe.  X-rays of the right foot showed degenerative 
changes of the first MTP.  

A VA prescription note in April 1997 showed that the veteran 
was taking Lisinopril for hypertension and was still taking 
allopurinol.

No physician has made a finding or offered an opinion that 
Maxzide, the antihypertensive diuretic which the veteran was 
prescribed from November 1990 to October 1991, either caused 
chronic gout or aggravated gout, if, indeed, the veteran 
suffered from gout at that time.  Because there is no 
competent medical evidence that medication for hypertension 
caused or aggravated the veteran's gout, his service 
connection claim is not well grounded.  38 U.S.C.A. 
§ 5107(a); Grottveit, Libertine.

The Board notes that a hereditary predisposition probably 
explains the few cases in which diuretic-induced 
hyperuricemia has led to clinical gout.  The Hypertension 
Detection and Follow Up Program recorded only 15 cases of 
gout in five years among 3,693 participants at risk.  The 
Merck Manual of Diagnosis and Therapy 1638 (17th ed., 1999).

In November 1996, the veteran submitted a statement by a 
registered nurse, who said:  Maxzide, which the veteran took 
in 1990 and 1991, could have caused a build up of uric acid; 
and, according to his clinical records, he had no signs of 
gout prior to taking Maxzide.  The veteran contends that the 
nurse who provided this statement believes that Maxzide, 
prescribed for service-connected hypertension, caused gout.  
Any such opinion by the nurse does not, the Board finds, 
constitute competent medical evidence, because she is not 
trained in pharmacology, according to the list of 
qualifications which she submitted.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997) (holding that a veteran's wife, 
though medically trained as a nurse, had no special knowledge 
regarding cardiology and did not participate in the veteran's 
treatment, so her opinion regarding the etiology of his heart 
disease was not probative medical evidence).  The nurse's 
statement thus does not serve to well ground the veteran's 
claim.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
secondary service connection for gout "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for gout.  See Robinette v. Brown, 
8 Vet. App. 69, 77-8 (1995).  

II.  Increased Rating Claim

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The veteran's disability of residuals of postoperative 
reconstruction of the left Achilles tendon is rated as 
analogous to an injury to Muscle Group XI, the posterior and 
lateral crural muscles and muscles of the calf, under 
38 C.F.R. § 4.73, Diagnostic Code 5311, which provides that:  
Slight impairment warrants a noncompensable evaluation; 
moderate impairment warrants a 10 percent evaluation; 
moderately severe impairment warrants a 20 percent 
evaluation; and severe impairment warrants a 30 percent 
evaluation.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidence by the visual behavior of 
the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements and 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  

The veteran's service medical records disclose that he was 
treated in 1980 for left Achilles tendinitis.  A VA 
examination in October 1991 revealed complete rupture of the 
left Achilles tendon, which was not attached.  In September 
1994, at a VA Medical Center, the veteran underwent surgical 
reconstruction of the left Achilles tendon.

In January 1996, the veteran filed a claim for an increased 
evaluation, contending that the disability is more severe 
than is reflected by the currently assigned 10 percent 
rating.

At a VA muscles examination in March 1996, the veteran 
complained of hypersensitivity at the site of the Achilles 
tendon surgery and of pain associated with certain postures 
of the foot.  He also stated that his lower left leg and foot 
would swell.  Nonsteroidal medications gave some relief but 
did not stop the hypersensitivity or pain.  On examination of 
the left heel, no gross deformities were noted; the ankle 
mortise was stable; there were no trophic changes of the skin 
and no unusual callosities.  There was no palpable defect 
within the Achilles tendon along its course.  
Hypersensitivity was noted; when the skin was even lightly 
touched, there was an avoidance response by the patient.  
There was no swelling over the bursa.  The pertinent 
assessment was history of rupture of the Achilles tendon, 
with surgical reconstruction in September 1994.  The examiner 
stated that there was no evidence of tendinitis, but there 
was hypersensitivity to even the lightest pressure and that 
the veteran's description of swelling and pain might 
represent recurrent tendinitis versus bursitis.  

At a VA scars examination in May 1996, it was noted that the 
veteran had evidence of diffuse muscle atrophy of the left 
calf.  On measurement, he had a 1-inch decrease in 
circumference of the left calf as compared to the right calf.  
Nevertheless, he had adequate muscle strength in the left 
lower extremity.  

At a VA joints examination in February 1998, the veteran 
complained of pain and tenderness in the left ankle, which 
occasionally interfered with his maintenance job which 
involved a lot of walking and climbing up and down.  He 
stated that, because of swelling, he had to wear high top 
boots at work.  

On examination, the veteran walked into the room with a limp 
on his left foot.  His left ankle had full range of motion, 
but, on palpating the Achilles tendon in a resting position, 
it was loosely and completely compressed into the ankle 
joint.  The left Achilles tendon was much smaller than the 
right Achilles tendon.  With full foot flexion, there was 
some tightness of the left Achilles tendon.  There was 
tenderness with manipulation of the left Achilles tendon in 
any position.  The veteran could not tiptoe stand on the 
left, but he could heel stand.  Tiptoe standing caused pain.  
The impression was status post rupture of the left Achilles 
tendon, with subsequent repair and chronic tendinitis, pain, 
some weakness in the ankle, and decrease in size of the 
Achilles tendon.  The examiner found that the veteran's 
functional loss due to pain and weakness was moderate.

At a VA joints examination in November 1998, the veteran 
walked into the room with a normal gait.  He was 5 feet 5 
inches tall and weighed 212 pounds.  On examination, there 
was tenderness at the base where the left Achilles tendon 
attached to the calcaneus.  There was generalized fullness 
and some swelling all about the Achilles tendon and Achilles 
compartment.  There was full range of motion.  Plantar 
extension strength was 3/5 on the left and 5/5 on the right.  
The Achilles tendon was atrophic and tender to manipulation.  
The diagnosis was status post Achilles reconstruction, with 
residual swelling, tenderness and persistent weakness.  The 
examiner found that the functional loss due to pain was mild 
and the functional loss due to weakness was mild.  

At a personal hearing before the undersigned in June 2000, 
the veteran testified that:  He was an equipment operator for 
the City of Lawton, Oklahoma; he had pain when he pushed on 
the clutch of his equipment and went into ditches to perform 
repairs with concrete; he took medication for pain and 
inflammation; when he went to church, he had to wear tennis 
shoes, because of swelling.  

Upon careful consideration of the evidence, the Board finds 
that the veteran has a significant disability of the left 
lower extremity related to the condition of his Achilles 
tendon.  His disability affects the range of activities which 
he performs with his left lower extremity with discomfort.  
The veteran's testimony to the discomfort cannot be ignored 
by the Board.  There is pain and it affects his function in 
activities.  The Board is aware of the examiner's opinion in 
1997 functional loss was moderate and the opinion in 1998 
that it was mild.  Still, the Board must consider the 
clinical findings and the history.  The Board finds that the 
overall degree of symptomatology more nearly approximates the 
degree of impairment contemplated by a 20 percent rating 
under code 5311.  At the same time, of course, severe 
impairment is not shown.  

As the evidence is in equipoise, the benefit of the doubt 
doctrine applies and is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for gout as secondary to treatment for 
hypertension is denied.

An evaluation of 20 percent for residuals of postoperative 
reconstruction of the left Achilles tendon is granted, 
subject to applicable regulations governing the payment of 
monetary awards.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

